Citation Nr: 0103337	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  96-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to total rating based on unemployability due 
to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1963 and from December 1963 to December 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 1995, November 1996, and October 1997 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina. 

The veteran's claims were remanded by the Board for further 
development in April 1999.  The development has been 
completed and the veteran's claims are ready for appellate 
review by the Board.

The veteran testified at a hearing before the undersigned 
Member of the Board in October 2000.  At that time the 
veteran submitted additional evidence along with a waiver of 
review of the evidence by the RO.  Accordingly, the newly 
submitted evidence has been considered in this decision.

The veteran's claim for entitlement to service connection for 
a low back disability is the subject of a Remand section of 
this decision.  In this regard, the Board notes that the 
issue of entitlement to service connection for a low back 
disability is not resolved in this decision, and is a 
potentially service-connected disability for consideration in 
determining entitlement to a total rating for compensation 
purposes based on individual unemployability.  However, in 
view of the grant of a total rating for compensation purposes 
based on individual unemployability in this decision, the 
Board finds the veteran is not adversely impacted by such 
adjudication prior to final resolution of the issue of 
service connection for a low back disability.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeals has 
been obtained by the RO.
 
2.  Prior to November 7, 1996, and as evaluated under the 
most favorable criteria subsequent to November 7, 1996, the 
veteran's service-connected post-traumatic stress disorder 
has been shown to be manifested by symptoms of nightmares, 
social isolation, depression and anxiety productive of no 
more than considerable impairment of social and industrial 
adaptability with reduced reliability and productivity.

3.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective from November 7, 1996).

2.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have been met.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post Traumatic Stress Disorder

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue, except as outlined 
below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Pursuant to a RO hearing officer's decision, a rating 
decision in August 1990 granted service connection, and a 30 
percent rating, for post-traumatic stress disorder effective 
from January 1989.  The 30 percent rating has been in effect 
ever since that time.  A reopened claim for an increased 
rating for post-traumatic stress disorder was received in 
October 1996.  As such, the rating period for consideration 
is from October 1995.  38 C.F.R. § 3.400(o)(2) (2000).

In a medical report dated in October 1995, and received in 
December 1995, C.E.F., M.D., indicated he had followed the 
veteran for several years for pulmonary disease.  In this 
regard, the examiner stated that, over the years, he had 
found the veteran had significant emotional problems related 
to PTSD.  The examiner emphasized he was not a psychiatrist, 
but rather, a critical care pulmonary specialist.  It was 
noted the veteran was maintained on an anti-depressant which 
he tolerated well.

The veteran testified at a RO hearing in August 1996 that he 
had nightmares of his Vietnam experiences.  He indicated his 
PTSD caused him to prefer to work alone, and that he had 
difficulty concentrating.  He testified he was on medication 
and was seen every three months at a VA medical facility.  He 
reportedly went more often if he had complications. 

In a pulmonary and medical evaluation report dated in 
September 1996, C.E.F., M.D., noted the veteran had 
"relatively severe" PTSD.  It was indicated the veteran's 
communicative skills and emotional stability were 
compromised.

A pulmonary and medical evaluation report was received from 
C.E.F., M.D., in July 1997.  The reported medical diagnoses 
for the veteran included, "post-traumatic stress disorder, 
70 percent disabled by VA standards."

VA outpatient treatment reports dated in 1996 and 1997 show 
that in January 1997, the veteran was noted to have 
flashbacks, dreams and an incapacitating problem with 
depression and panic due to his service-connected PTSD.

In November 1997 the veteran appeared before a hearing 
officer at the RO.  The veteran testified that he had 
nightmares, impaired concentration, and that he had trouble 
working with people due to his post-traumatic stress 
disorder.

At an August 1998 hearing before the undersigned Member of 
the Board, the veteran testified that he had loss of memory 
and panic attacks due to his post-traumatic stress disorder.  
He also reported nightmares and trouble sleeping due to his 
post-traumatic stress disorder.

The veteran submitted a November 1999 statement from a 
Charleston Vet Center therapist.  The therapist noted that 
the veteran received weekly group psychotherapy for post-
traumatic stress disorder.  He also noted that the veteran 
had intrusive images and became quite dysphoric and tearful 
when recalling painful memories of Vietnam.  The therapist 
stated that the veteran's post-traumatic stress disorder 
symptoms appeared to have worsened in the last few years.  It 
was noted he had feelings of estrangement from others, had 
restless sleep, and was constantly tense and nervous.

VA mental health counseling records dated from August 1998 to 
April 1999 reveal complaints of anxiety, confusion, poor 
sleep, fatigue, social isolation, irritability 
hypervigilence, exaggerated startle response, depressed mood, 
occasional suicidal thoughts without plans, and excessive 
guilt.  The veteran reported that he occasionally heard 
voices and saw things changing before his eyes.  In August 
1998, a VA psychiatrist noted that psychiatric interviews of 
the veteran strongly supported the diagnosis of chronic post-
traumatic stress disorder and major depressive disorder.  The 
examiner noted that the veteran appeared to have a moderate 
to severe level of those illnesses.  The VA examiner 
indicated that the veteran's current GAF score was 40.

The veteran was afforded a VA psychiatric examination in 
October 1999.  It was reported the veteran was not on 
psychiatric medication.  The examiner noted that the veteran 
not only had ongoing symptoms of post-traumatic stress 
disorder, but since 1966 had also had substantial features of 
major depression.  The veteran stated that he had remained in 
a low mood, with excessive irritability, and had had 
difficulty thinking, concentrating, making decisions, and 
holding a job.  He had ongoing anxiety, very little energy, 
poor sleep, excessive sentimentality, and ongoing generalized 
anxiety.  The veteran reported that his post-traumatic stress 
disorder was the same as in 1966.  He reported he had 
flashbacks every day, and still had nightmares at the rate of 
twice a week.  He indicated he still relived traumatic 
events, seeing dead bodies in his mind's eye.  The flashbacks 
reportedly were still set off by helicopters, fireworks, 
military vehicles, war movies, crime movies, or news on the 
television about war.  The veteran still tried to avoid those 
thoughts, but could not.  He found that he was detached from 
other people.  He still found himself to be hypervigilant and 
he had an exaggerated startle response.  He reported that he 
reacted to the matters of Vietnam with the feeling that his 
heart was trying to jump out of his body.  Though the veteran 
had been treated with narcoleptics in the 1970's, the 
examiner was not able to establish that the veteran had had 
definite delusions or hallucinations at any time or that he 
had been actively suicidal. 

On mental status examination the veteran was calm but mildly 
restless.  The veteran rarely smiled.  He said that he felt 
irritable.  When asked about his mood, he said that he could 
not get any satisfaction.  The veteran said that he could not 
find peace of mind even though he prayed and read the bible.  
The veteran felt that he was doing the best he could.  The 
veteran had no homicidal or suicidal thoughts.  There was no 
formal thought disorder.  The veteran had no delusions or 
hallucinations.  He was able to maintain minimal personal 
hygiene and other basic activities of daily living.  The 
veteran was oriented and his memory was intact.  The veteran 
stated that he had ongoing anxiety, but outside of the 
flashbacks, he did not have panic attacks.  The veteran did 
not have obsessions or compulsions, except that he always 
looked before he stepped, remembering the traps in Vietnam.  
The impressions included chronic post-traumatic stress 
disorder and recurrent, chronic major depressive episodes.  
The veteran's GAF score was 42.  The VA examiner noted that 
the veteran reported that he had been able to work almost 22 
years at a shipyard despite the ongoing, and according to the 
veteran, unchanging symptoms of post-traumatic stress 
disorder.  That suggested to the VA examiner that it was the 
major depression which had been the primary reason the 
veteran had not worked for the previous five years.

At the October 2000 Board hearing the veteran testified that 
he could not function, could not sleep, did not get along 
with his family well, and that he had been tired and 
exhausted all the time due to his post-traumatic stress 
disorder.  The veteran reported nightmares of Vietnam and of 
waking up soaked in sweat.  

At the hearing the veteran submitted an October 2000 
statement from a counseling therapist at the Charleston Vet 
Center.  The therapist reported the veteran was being seen 
for weekly group psychotherapy for PTSD.  It was concluded 
that the veteran's post-traumatic stress disorder and 
depressive symptoms posed significant difficulties for the 
veteran's overall mental status as well as his social 
functioning.  It was noted that the veteran's concentration 
difficulties made it difficult for him to engage in complex 
goal directed behavior.  The therapist noted that the 
veteran's social isolation, inability to trust or get close 
to others had been, and continued to be, a significant 
impediment.  It was his opinion that the veteran's post-
traumatic stress disorder when considered with his physical 
problems precluded the veteran from maintaining significantly 
gainful employment.  It was noted that while therapy might 
provide some symptomatic relief, it was not expected to 
result in significant change in his employability for the 
foreseeable future.  The therapist gave a diagnosis of 
chronic, severe, post-traumatic stress disorder, with 
prominent depressive features.

With regard to the veteran's claim that he is entitled to a 
rating in excess of 30 percent for his post-traumatic stress 
disorder symptoms, the Board notes that the regulations with 
respect to evaluating mental disorders were amended effective 
November 7, 1996.  The RO has properly considered both the 
former version of these regulations as well as the amended 
version.  Since his appeal was pending at the time the 
applicable regulations were amended, subsequent to November 
7, 1996 the veteran is entitled to have whichever set of 
regulations--old or new--provide him with a higher rating.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 3-2000 
(April 10, 2000).

A 30 percent rating under the former criteria contemplates 
definite impairment in the ability to establish or maintain 
effective or favorable relationships with people.  By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
industrial impairment.  A 50 percent evaluation under the 
former criteria contemplates that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation under the former 
criteria contemplates that the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation under the former criteria contemplates that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; that there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or that 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in the 
regulation were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment.  In a precedent 
opinion dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

In this case the veteran has some symptoms attributable to 
his service-connected post-traumatic stress disorder which 
have not been clinically distinguished from his non service-
connected major depression.  As such, all psychiatric 
manifestations are for consideration in evaluating the 
veteran's PTSD.  Considering that some of the medical 
evidence has indicated that the veteran has nightmares, 
trouble sleeping, social isolation, anxiety and even 
depression due to his post-traumatic stress disorder, the 
Board is of the opinion that the veteran's post-traumatic 
stress disorder symptoms are more than moderate in nature.  
The medical evidence indicates that the symptoms of the 
veteran's post-traumatic stress disorder result in 
considerable social and industrial impairment.  Consequently, 
the veteran's post-traumatic stress disorder symptoms meet 
the criteria for a 50 percent rating under the former 
criteria both prior to, and from, November 7, 1996.  

The October 1999 VA examiner noted that the veteran appeared 
to have had consistent post-traumatic stress disorder 
symptoms over the years, and was able to work for almost 22 
years with those symptoms.  This examiner did not note a 
significant increase in the veteran's post-traumatic stress 
disorder symptoms since the veteran's retirement from his 
employment.  The Board is of the opinion that the veteran's 
post-traumatic stress disorder symptoms are not of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Accordingly, the 
veteran does not meet the criteria for a 70 percent rating 
for post-traumatic stress disorder under the former criteria.

As noted, however, the veteran's disability must also be 
evaluated under the new criteria for evaluating mental 
disorders subsequent to November 7, 1996.  Karnas.  A 50 
percent evaluation under the new criteria contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation under the new 
criteria contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
under the new criteria contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).

The Board finds that a 50 percent evaluation under the new 
criteria also most accurately describes the veteran's level 
of disability due to his post-traumatic stress disorder.  The 
veteran has been shown to be fully oriented and to have 
intact memory.  The veteran has no delusions or 
hallucinations and is able to maintain personal hygiene and 
other basic activities of daily living.  Unprovoked 
irritability, obsessional rituals, spatial disorientation, 
and inability to establish and maintain effective 
relationships have not been shown.  Deficiencies of thinking, 
mood, or judgment or other symptomatology of such severity, 
resulting from the veteran's post-traumatic stress disorder 
as to warrant a 70 percent evaluation under the new criteria 
have not been demonstrated.  

The Board notes that while the July 1997 statement from Dr. 
C.E.F. indicated that the veteran's post-traumatic stress 
disorder was 70 percent disabling by VA standards, there was 
no explanation for that statement.  The letter does not 
indicate that Dr. C.E.F. specifically examined the veteran 
for post-traumatic stress disorder and it does not list any 
of the veteran's post-traumatic stress disorder symptoms.  
For the reasons and bases outlined above, the Board is of the 
opinion that the evidence supports the assignment of a 50 
percent rating, and no more, for the veteran's post-traumatic 
stress disorder.


II.  Total Rating due to Unemployability

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  He asserts that that his asthma disability 
prevents him from engaging in any physical activities and 
that his post-traumatic stress disorder prevents him from 
dealing with people.

The veteran now has a 60 percent evaluation in effect for 
bronchial asthma, a 50 percent evaluation in effect for post-
traumatic stress disorder, and noncompensable evaluations in 
effect for hemorrhoids and tonsillectomy.  The combined 
rating for the service-connected disabilities is 80 percent.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to secure or follow a substantially gainful occupation due to 
two or more service-connected disabilities, provided that 
there is one disability rated at 40 percent or more and 
additional disability to bring the combined service-connected 
disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  Since the veteran has multiple service-
connected disabilities with one service-connected disability 
rated at 60 percent, and a total combined rating of 80 
percent, the veteran meets the minimum schedular criteria for 
a total rating based on unemployability.

The veteran completed 12 years of school and then 
apprenticeship training.  The veteran worked for over 20 
years as a shipyard mechanic.  He retired in January 1995.

An October 1995 letter from Dr. C.E.F. indicates that the 
veteran was unable to pursue occupations requiring strenuous 
physical activity due to his service-connected pulmonary 
disability.  Dr. C.E.F. then went on to state that the 
veteran's post-traumatic stress disorder prevented him from 
effectively dealing with people.  Dr. C.E.F. noted that over 
his four years of care of the veteran he had watched the 
veteran's emotional state.  Dr. C.E.F. did not believe that 
the veteran was capable of gainful employment due to his 
pulmonary and post-traumatic stress disorder disabilities.

The veteran appeared before a hearing officer at the RO in 
August 1996.  The veteran testified that the shipyard where 
he had worked closed down in 1995 and that he had to retire.  
He stated that other people were re-employed at other places 
but that he had had to retire due to his service-connected 
disabilities.

On VA pulmonary examination in January 1997 the VA examiner 
noted that the veteran's pulmonary disability was at least 
from moderate to severe in nature with gradually increasing 
symptoms, the most prominent being dyspnea on exertion.  The 
VA examiner also noted that the veteran was severely limited 
secondary to post-traumatic stress disorder.

The Board notes that on VA psychiatric examination in October 
1999, the examiner indicated that the veteran's nonservice-
connected major depression was the primary reason that the 
veteran had not worked since his last employment.  The VA 
examiner noted that the veteran might be employable if 
treated for his major depression.  As noted above, such 
symptoms have not been clinically distinguished from the 
service-connected PTSD.

In view of the veteran's dyspnea upon exertion, his narrow 
occupational back ground as a shipyard mechanic, and his 
psychiatric symptoms, the Board is satisfied that the 
veteran's service-connected disabilities render him 
unemployable.  Accordingly, a total rating based on 
individual unemployability is warranted. 


ORDER

Entitlement to a 50 percent rating for post-traumatic stress 
disorder is granted subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to total rating based on unemployability due to 
service-connected disability is granted subject to the law 
and regulations governing the award of monetary benefits.


REMAND

The veteran maintains that he developed a low back disability 
due to injuries in service.  The veteran's service medical 
records do show that the veteran complained of back pain in 
March and October of 1963.  At the October 2000 Board hearing 
the veteran testified that he was put in traction for 
treatment of his back for 14 days at a VA facility in 1970.  
The veteran's claims file does not contain these VA treatment 
records.  While VA medical records from that time period have 
been obtained, the Board is of the opinion that a further 
attempt should be made to obtain those records.  If such 
records are not obtained, the veteran must be informed of the 
efforts made to obtain them and the RO must describe any 
further action that will be taken.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers who have treated or 
examined him for his claimed low back 
disability since service.  After 
obtaining any necessary authorization, 
the RO should request copies of the 
records of such identified treatment or 
examinations which are not currently of 
record.  This should include requesting 
the VA medical records pertaining to the 
14 days of traction in 1970 as described 
by the veteran.  All records obtained 
should be associated with the veteran's 
claims file.  If the RO is unable to 
obtain any identified records the RO must 
identify to the veteran which records 
were unobtainable, the RO must describe 
to the veteran the efforts which were 
made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

2.  After the above action has been 
accomplished, the veteran should be 
scheduled for an examination by a VA 
orthopedist.  The claims file should be 
provided to the examiner prior to the 
examination and the examiner should make 
a thorough review of the veteran's 
medical history.  The examiner should 
determine what, if any, disability the 
veteran currently has of the low back.  
The examiner should then express an 
opinion as to whether any current 
disability found is at least as likely as 
not etiologically related to the back 
complaints shown on the March and October 
1963 service medical records.  Reasons 
and bases for all opinions expressed 
should be provided.

3.  The RO must notify the veteran and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claims.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, by VA.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran should 
then be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



